


Exhibit 10.4
AMENDMENT TO CHANGE IN CONTROL AGREEMENT
This Amendment to Change in Control Agreement (the “Amendment”) is entered into
as of this 8th day of November 2010, between Methode Electronics, Inc., a
Delaware corporation (the “Company”), and [_____________] (the “Executive”).
WITNESSETH:


WHEREAS, the Company and Executive are parties to a Change in Control Agreement
dated September 1, 2006, as amended July 16, 2009 (the “Agreement”); and
WHEREAS, the Company and Executive wish to amend the Agreement to modify the
definition of “Good Reason” and the circumstances pursuant to which Executive is
entitled to certain additional payments under Section 6 of the Agreement.
NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:
1.    Amended Section 2(e). Effective immediately, Section 2(e) of the Agreement
is amended to read in its entirety as follows:
(e)    “Good Reason” shall exist if, without Executive’s express written consent
any of the following events or actions occurs, provided that no finding of Good
Reason shall be effective unless and until the Executive has provided the
Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
stating with specificity the facts and circumstances underlying the finding of
Good Reason and, if the basis for such finding of Good Reason is capable of
being cured by the Company, providing the Company with an opportunity to cure
the same within thirty (30) calendar days after receipt of such notice:
(i)
The Company shall materially reduce the nature, scope or level of Executive’s
responsibilities from the nature, scope or level of such responsibilities prior
to the Change in Control (or prior to the Period Pending a Change in Control),
or shall fail to provide Executive with adequate office facilities and support
services to perform such responsibilities.

(ii)
The Company shall require Executive to move Executive’s principal business
office more than 25 miles from Executive’s principal business office at the time
of this Agreement, or assign to Executive duties that would reasonably require
such move; provided, however, that if Executive’s principal business office is
not located at the Company’s then current corporate headquarters, and the
Company requires Executive to move Executive’s principal business office to such
corporate headquarters, or assigns to Executive duties that would reasonably
require such move, such actions shall not constitute “Good Reason” under this
subsection (ii).

(iii)
The Company shall require Executive, or assign duties to Executive which would
reasonably require Executive, to increase, by more than twenty-four, the number
of normal working days (determined at the time of this Agreement) that Executive
spends away from Executive’s principal business office during any consecutive
twelve-month period.





--------------------------------------------------------------------------------




(iv)
The Company shall reduce Executive’s Annual Salary below that in effect as of
the date of this Agreement (or as of the Change in Control, if greater).

(v)
The Company shall materially reduce or fail to continue in effect any cash or
stock-based incentive or bonus plan, retirement plan, welfare benefit plan, or
other benefit plan, program or arrangement, unless the aggregate value (as
computed by an independent employee benefits consultant selected by the Company)
of all such incentive, bonus, retirement and benefit plans, programs and
arrangements provided to Executive is not materially less than their aggregate
value as of the date of this Agreement (or as of the Change in Control, if
greater).

(vi)
If the Board of Directors fails to act in good faith with respect to the
Company’s obligations hereunder, or the Company breaches its obligations
hereunder.

2.    Amended Section 6(a). Effective immediately, Section 6(a) of the Agreement
is amended to read in its entirety as follows:
(a)
In the event it shall be determined that as a result, directly or indirectly, of
any payment or distribution by the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), the Executive would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax), then:

(i)
If the Payment is the result of a Change in Control occurring before May 1,
2015, the Executive shall be entitled to promptly receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, but excluding any income taxes on the Payment, the Executive is in the
same after-tax position as if no Excise Tax had been imposed upon the Executive;
provided, however, that the Gross-Up Payment shall be made only to the extent
that the total value of any payments or benefits received by the Executive under
this Agreement or any other plan or agreement with the Company (“Benefits”)
exceeds by 25 percent or more the dollar amount that is three times the
Executive’s “base amount” (as defined in Section 280G of the Code). If the total
value of Benefits exceeds by less than 25 percent the dollar amount that is
three times the Executive’s “base amount,” then no Gross-Up Payment shall be
made and Benefits shall be capped at the amount that is $1 less than three times
the Executive’s “base amount.”

(ii)
If the Payment is the result of a Change in Control occurring on or after May 1,
2015, no Gross-Up Payment shall be made and the Executive shall be entitled to
have the Benefits either (A) paid or delivered in full, or (B) capped at the
amount that is $1 less than three times the Executive’s “base amount,” whichever
of the foregoing results in the receipt by the Executive of the greatest benefit
on an after-tax basis (taking into account applicable taxes, including federal,
state and local income taxes and the Excise Tax).

Any reduction of Benefits required by subsection (i) or (ii) above shall be
carried out by applying the following principles, in order: (1) the payment or
benefit with the higher ratio of the parachute




--------------------------------------------------------------------------------




payment value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits included in the Benefits (on the basis of the relative present value
of the parachute payments).
3.    Agreement Remains in Effect. Except as modified by this Amendment, the
Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
METHODE ELECTRONICS, INC.
By:    _______________________________
Its:    _______________________________
EMPLOYEE:
____________________________________
Name:


